Per Curiam.

We have reviewed the record and adopt the findings and conclusions of the board. We note that three years after having been admitted to the bar in 1970, respondent was purportedly diagnosed as suffering from “anxiety related [phobic] reaction.” Except for some treatment from a physician in 1991, respondent attempted to deal with the problem himself, and he claims it was during the time of his illness that these disciplinary violations occurred. Although respondent’s illness has allegedly lasted for nearly twenty-five years, he introduced no medical evidence to support his claim that he suffered from the disease, nor any evidence, apart from his having had a successful legal practice since 1995, that, if he did suffer from an illness, he has now recovered. We, therefore, adopt the recommendation of the board.
*187Respondent is hereby suspended from the practice of law for one year, and his reinstatement is conditioned on full restitution to Zeleny and Nicholson, a psychological examination of respondent by a psychiatrist chosen by relator within one month of the entry of this order, again at the end of six months, and again at the end of one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Resnick and Lundberg Stratton, JJ., concur separately.